department of the treasury internal_revenue_service washington c tax_exempt_and_government_entities_division date jun lk ein legend x dear sir or madam contact person id number telephone number t eo b2 this is in reply to your letter of date concerning your proposed termination and the transfer of your remaining assets to x you have been recognized as exempt under sec_50i c of the internal_revenue_code x was established by you and has been recognized as exempt from federal_income_tax as an organization described in sec_50i c of the code it is a public charity for the purposes of sec_509 -you are a voluntary employees' beneficiary association veba comprising the employer members of a regional business association and the employees of your employer members you hold a certain amount of assets in trust which are no longer used to provide benefits to your plan participants you propose to amend your trust document to permit you to terminate the trust pay all outstanding claims and distribute the remaining assets to x to be used in its charitable program you have requested a ruling that the termination of your trust fund payment of all claims outstanding and further distribution of the trust's remaining assets to an exempt educational trust fund described in sec_501 of the code will not result in prohibited inurement under sec_501 or an excise_tax under sec_4976 of the code sec_50 a of the code provides an exemption from federal_income_tax for organizations described in sec_50 c sec_501 of the code describes a voluntary employees_beneficiary_association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private sharehoider or individual section 50i c -4 a of the income_tax regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances 7e re sec_1 50i c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_50i c any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of section 50i c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 i c does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year the information submitted establishes that you intend to terminate and after the payment of any outstanding claims transfer the remaining monies to a related 50i c educational_organization to carry out its educational_purposes the funds are not reverting to the association or any employer which is a member of the association the sec_4976 the excise_tax does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year in considering how this provision applies to a tax-exempt employer or in this case a tax-exempt association of employers we note that the sec_4976 excise_tax was enacted to establish a meaningful sanction that would prohibit an employer from deducting contributions to a qualifying trust accumulating the assets in the trust on a tax free basis and subsequently distributing the assets to itself or otherwise misapplying them it was felt that the previously existing sanctions lose of exemption or deductions for future contributions were an insufficient deterrent but no tax deduction is possible to an exempt_organization for a contribution to a veba other than in connection with an unrelated_trade_or_business and earnings on amounts held by the tax-exempt employer are not taxable therefore we conclude that amount contributed to a fund unless directly connected with an unrelated_trade_or_business are not allowable as a deduction under sec_419 within the meaning of sec_4976 accordingly sec_4976 does not apply to any assets that may be transferred to the educational fund accordingly based on the information you have submitted we have concluded that the termination of your trust fund payment of all claims outstanding and further distribution of the trust's remaining assets to an exempt educational trust fund wilt not result in i prohibited inurement under sec_501 or an excise_tax under sec_4976 this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records re if you have any questions about this ruling please contact the person whose name and for other matters including questions telephone number are shown in the heading of this letter concerning reporting requirements please contact the ohio te_ge customer service office sincerely yours s terrell m berkovsky manager exempt_organizations technical group i
